Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-6 and 8-10 are now pending.
Response to Arguments
Applicant’s amendments as filed on 10/18/2021 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Oguma. And applicant’s arguments related to newly amended features have been rendered moot in light of the new combination of cited references in view of Oguma, please see detailed rejection below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., during the replacement of an electronic apparatus with succession of license, the down-time of the second electronic apparatus, which takes over the license, will be shortened and the down-time, here, mentions the situation that all of the function of the application is not available) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Interpretation
Previous interpretation of claim(s) under 112(f) is still valid and is repeated below:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
first controller module – paragraphs 57-58
second controller module – paragraphs 71-72
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al., US 2004/0230815 in view of Holm et al., US 2006/0143129 further in view of Oguma et al., US 2018/0150266. 
Regarding claim 1, Goodman discloses an apparatus setup system (multiple embedded device 100 can be employed, fig. 1 just shows one example, paragraphs 58, 70), comprising: 
a first electronic apparatus (first embedded device 100, fig. 1 out of multiple embedded devices, paragraphs 30, 54, 58, 70); and a second electronic apparatus (second embedded device 100, fig. 1 out of multiple embedded devices, paragraphs 30, 54, 58, 70), 
RAM 103, memory 104, fig. 1, paragraph 30) that stores an application (data, paragraph 30) and an application identifier unique to the application (unique machine identifier 111) (paragraph 32), and a first controller module (processor 102 of each embedded device, fig. 1, paragraph 30) 
the second electronic apparatus including a second storage device (RAM 103, memory 104, fig. 1, paragraph 30) that stores an electronic apparatus identifier identifying the second electronic apparatus from a different electronic apparatus (unique machine identifier 111 identifies a target embedded device different from other embedded devices) (paragraphs 32, 34, 37), and a second controller module (processor 102 of each embedded device, fig. 1, paragraph 30)  configured to where the package file is input, check the electronic apparatus identifier included in the input package file against the electronic apparatus identifier stored in the second storage device (figs. 4, 7, 9, 12, 14, 17 with corresponding paragraphs where upgrade command 135 is inputted which may comprise of firmware update with identifier key 120. Firmware updates can be triggered by an external signal or can be transferred via I/O interface 105. Also, first machine identifiers and second machine identifiers identify the embedded devices in range and to see if they match with processed identifier key 120 associated with the upgrade and the unique machine identifier to have the upgrade enabled or failed),
and where it is determined that the electronic apparatus identifier included in the input package file matches the electronic apparatus identifier stored in the second storage device, install the application identified by the application identifier included in the package file (figs. 4, 7, 9, 12, 14, 17 with corresponding paragraphs where upgrade command 135 is inputted which may comprise of firmware update with identifier key 120. Firmware updates can be triggered by an external signal or can be transferred via I/O interface 105. Also, first machine identifiers and second machine identifiers identify the embedded devices in range and to see if they match with processed identifier key 120 associated with the upgrade and the unique machine identifier to have the upgrade activated).
Goodman fails to explicitly disclose first electronic apparatus including a first controller module configured to generate a package file where an export instruction is input, the export instruction instructing to export an application, the package file at least including the application identifier and an electronic apparatus identifier of one different electronic apparatus and where it is determined that the package file fails to include an activation key for activating the application, install application and activate a part of functions of the installed application in the electronic apparatus.
However, Holm teaches an apparatus setup system (system as shown in fig. 1) comprising a first electronic apparatus (host 1, fig. 1); and a second electronic apparatus (host 2, fig. 1), the first electronic apparatus including a first storage device (memory 13, fig. 2), and a first controller module (processor 12, fig. 2), the second electronic apparatus including a second storage device (memory 13, fig. 2), first electronic apparatus including a first controller module configured to generate a package file where an export instruction is input, the export instruction instructing to export an application (export instruction to download the installation file(s) from a server is inputted, paragraph 16), the package file at least including the application identifier and an paragraphs 37, 68, A further option is to include an identifier of the first host device in the second packaged installation file, so that the second version of the software in the second device will only operate when the second device is in communication with the first device. And the device that supplies the modified packaged installation file (server) may also modify the file so that it includes its identifier. The modified software application installed from this file will only operate with a device having an identifier matching the included identifier).
Goodman and Holm are combinable because they both teach installing packaged software installation files for plurality of digital devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goodman with the teachings of Holm for the benefit of having more effective way of updating software versions between the device where second version of the software application installed in second host device may operate only with the first version of the software application installed in the first host device as taught by Holm at paragraph 4.
Goodman and Holm fail to further teach that where it is determined that package file fails to include an activation key for activating application, install application and activate a part of functions of the installed application in the electronic apparatus.
However, Oguma teaches where it is determined that package file fails to include an activation key for activating application (paragraph 85, note that for each apparatus, it’s hardware and software state is measured to see the difference in firmware versions, whether or not applications are installed, state of license authorization and the like may be included and further see what function are available), install application and activate a part of functions of the installed application in the electronic apparatus (paragraphs 118-121, when license for installing and using the functions of the certain application is not applicable then application is temporarily installed on the apparatus with a temporary license with a limited functionality as required)
Goodman and Holm are combinable with Oguma because they all teach installing applications of apparatuses and using functions of the installed application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goodman and Holm with the teachings of Oguma for the benefit of increasing the task processing capacity and provide convenience to the user during the specified period during which execution of tasks is frequently performed.as taught by Oguma at paragraph 141.
Regarding claim 3, Goodman with Oguma further teaches wherein the second controller module is configured to activate the installed application, several functions of the installed application activated by using the activation key being larger than a number of functions of the application activated without the activation key (paragraphs 36-44, with upgrade, functions are larger vs. with failed upgrade and Oguma, paragraphs 118-121).
Goodman and Holm are combinable with Oguma because they all teach installing applications of apparatuses and using functions of the installed application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goodman and Holm with the teachings of Oguma for the benefit of increasing the task processing capacity 
Regarding claim 4, Goodman further discloses wherein the first controller module is configured to inactivate the application stored in the first electronic apparatus and output the activation key where a function lock instruction is input in the first electronic apparatus, the function lock instruction instructing to lock a function of the application (figs. 4, 7, 9, 12, 14, 17 with corresponding paragraphs, machine identifiers identifies the embedded devices in range and to see if they match with processed identifier key 120 associated with the upgrade and the unique machine identifier to have the upgrade activated or failed, when failed, the upgraded functions are locked).
Regarding claim 5, Combination of Goodman and Holm further teaches a server apparatus (Holm, server 4, fig. 1) including a remote input module (Holm, In 15, fig. 2) configured to input the export instruction in the first electronic apparatus (Holm, host 1) via a communication network (Holm, network 10a, fig. 1), and input (via In15) the package file in the second electronic apparatus (Holm, host 2) via communication network (Holm, network 10b, fig. 1) (Holm, see fig. 1, paragraphs 16-23).
Goodman and Holm are combinable because they both teach installing packaged software installation files for plurality of digital devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goodman with the teachings of Holm for the benefit of having more effective way of updating software versions between the device where second version of the software application installed 
Regarding claim 6, Combination of Goodman with Holm & Oguma further teaches the first electronic apparatus (Goodman, first embedded device 100, fig. 1 out of multiple embedded devices, paragraphs 30, 54, 58, 70; Holm, host 1, fig. 1) including a first input module (Goodman, I/O 105. fig. 1; Holm, In 15, fig. 1), the second electronic apparatus (Goodman, second embedded device 100, fig. 1 out of multiple embedded devices, paragraphs 30, 54, 58, 70; Holm, host 2, fig. 1) including a second input module (I/O 105. fig. 1; Holm, In 15, fig. 1), the apparatus setup method comprising: inputting, by the first input module and outputting, by first controller module (Holm, processor 12), a package file where the export instruction is input (Holm, export instruction to download the installation file(s) from a server is inputted by each processor of each host device, paragraph 16); inputting, by the second input module, the package file in the second controller module (Holm, export instruction to download the installation file(s) from a server is inputted by each processor of each host device, paragraph 16). Rest of the claim 6 recites similar features as claim 1, except claim 6 is a method claim. Thus, arguments made for claim 1 are applicable for claim 6.
Regarding claim 8, it recites similar features as claim 3, except claim 8 is a method claim. Thus, arguments made for claim 3 are applicable for claim 8.
Regarding claim 9, it recites similar features as claim 4, except claim 9 is a method claim. Thus, arguments made for claim 4 are applicable for claim 9.
Regarding claim 10, it recites similar features as claim 5, except claim 10 is a method claim. Thus, arguments made for claim 5 are applicable for claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda, US 2009/0323107- teaches “when a license unique identifier which uniquely identifies the image forming device is registered at a time of purchase of the sales package into license information which certifies a use license of the sales package, the activation control part allows activation of the sales package to be performed, when the license unique identifier registered in the license information matches with a license unique identifier stored beforehand in the image forming device”.
Mikami, US 2009/0038018 - function expansion unit carries out all or a part of the actual processing based on a command from the program to implement the functions, paragraph 147.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        

/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677